DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner for this instant application has changed. The current Examiner assigned to this application is Doan Phan.

Priority
	This application is CON of PCT/US2018/043636 filed 07/25/2018, which has PRO of 62695462 filed 07/09/2018 and 62536595 filed 07/25/2017.
	Claims 1-20 are afforded the effective filing date of 07/25/2017.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/29/2020 and 04/08/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 12/22/2021 is acknowledged.
Upon further consideration, the election of species requirement in the Requirement for Restriction/Election dated 10/28/2021 (pages 4-5 of the Requirement), 
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.

Status of the Claims
	Claims 1-20 are pending in this instant application, of which claims 16-20 are withdrawn at this time as being drawn to non-elected invention/group. 
	Claims 1-15 are examined herein on the merits for patentability.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: it is suggested that when an acronym (i.e., “MG” and “NK1”) is recited for the first time in an independent claim, the acronym is followed by its full description (chemical name) (i.e., “myasthenia gravis (MG)” and “Neurokin-1 (NK1)”), or said acronym can be replaced with its full chemical name (i.e., "myasthenia gravis” or “Neurokin-1 antagonist").  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the recitation of “safely improving the conditions of a mammal suffering from symptoms of muscle weakness associated with MG or another myasthenic syndrome,” in said claims 1 and 8 is indefinite because it unclear or vague what are “the conditions” the patient is improving, as the claims do not define or describe the metes and bounds the conditions the patient at the time of the disorder. Clarification in claims 1 and 8 are required.
Claims 2-7 and 8-15 are also rejected as being dependent from indefinite claims 1 and 8, thereby are also indefinite to the extent that they incorporate the above recitation.
As a result, claims 1-15 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 8-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggi et al (Clin Drug Investig, 2011; 31(10): 691-701) in view of Maghni et al (US 2009/0264388 A1) and Henry (US 2014/0193526 A1).
Regarding claims 1 and 8,  Maggi teaches a method of relieving the symptoms of myasthenia gravis in a patient comprising administering an oral dosage form of pyridostigmine bromide to said patient (Abstract; pages 693-695, section 3.; page 698, section 4.). Maggie teaches patient suffering from myasthenia gravis is clinically characterized by symptoms of muscle weakness (Abstract). Maggi teaches myasthenia gravis is a chronic autoimmune disorder that require long-term disease modifying treatment, thereby the administration of pyridostigmine bromide is administered “chronically,” as myasthenia gravis is a chronic disorder that require long-term treatment. Maggi further teaches pyridostigmine bromide is commonly used in combination with other drugs so as to address common adverse events associated with pyridostigmine bromide including drugs used for muscarinic adverse events such as nausea and vomiting (page 695, right column). Maggi teaches total daily oral dose of 
However, Maggi does not teach the combination of pyridostigmine bromide with NK1-antagonist used in the methods of claims 1 and 8.
Regarding the NK1-antagonist used in the methods of claims 1 and 8, Maghni teaches a method of treating disorders associated with myasthenia gravis in patient comprising administering to said patient a composition containing NK1-antagonist (Abstract; [0005]-[0006], [0008], [0011], [0039], [0051], [0058], [0108], [0110], [0117]-[0119]).
It would have been obvious to one of ordinary skill in the art to administer a NK1-antagonist in combination with pyridostigmine bromide in the treatment of myasthenia gravis of Maggi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Maggi indicated that pyridostigmine bromide is commonly used in combination with other drugs in the treatment regimen for of relieving the symptoms of myasthenia gravis to address common adverse events associated with pyridostigmine bromide such as nausea and vomiting, and NK1-antagonist is also recognized in the prior art in view of Maghni to be used in treating disorders associated with myasthenia gravis. Thus, it would have been obvious to one of ordinary skill in the art to be motivated to administered a combination of NK1-antagonist in combination with pyridostigmine bromide so as to maximize the efficacy of treatment towards myasthenia gravis by concurrently addressing common adverse events associated with pyridostigmine bromide such as nausea and vomiting, and prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It is prima facie obvious to combine individual ingredients for their known function. In re Linder, 173 USPQ 356; In re Dial, 140 USPQ 244.
It would also have been obvious to one of ordinary skill in the art to routinely optimize the dosage of pyrostigmine bromide in the treatment of myasthenia gravis based on the patient being a child or an adult, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Maggi indicated that total daily oral dose of pyridostigmine bromide should not exceed 7 mg/kg for children and the initial dose of pyridostigmine bromide in adults is generally 30-60 mg every 4-6 hours, which are oral doses that overlap or fall within the 
Regarding claims 2 and 9, as discussed above, Maggi teaches the patient is suffering from myasthenia gravis.
Regarding claims 3 and 10, Maggi and Maghni teaches the patient is a human (Maggi: pages 693-695; Maghni: [0033], [0059] and [0117]).
Regarding claim 11, as discussed above, Maggi teaches the dose of pyridostigmine bromide in adults is generally 30-60 mg every 4-6 hours.
Regarding claims 4 and 12, Maghni teaches the NK1-antagonist can be administered orally or subcutaneously at dose of 0.001 to 100 mg/kg/day and such dose is optimizable depending on the nature and severity of the disease, the target site of action, the patient's weight, special diets being followed by the patient, concurrent 
Regarding claims 6 and 14, Maghni and Henry teaches the NK1-antagonist is aprepitant (Maghi: [0008], [0011], [0016], [0023] and [0198]; Henry: [0093]-[0095]).
Regarding claims 7 and 15, Henry teaches prodrug of aprepitant such as fosaprepitant can be suitably used as the NK-1 antagonist ([0095]).
.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggi et al (Clin Drug Investig, 2011; 31(10): 691-701) in view of Maghni et al (US 2009/0264388 A1) and Henry (US 2014/0193526 A1), as applied to claims 1-4 and 8-12 above, and further in view of Bangalor et al (“Fixed-dose combinations improve medication compliance: a meta-analysis.” 2007, pages 1-5) and Chase et al (US 2016/0375001 A1).
The methods of claims 1-4 and 8-12 are discussed above by the teachings of Maggi, Maghni and Henry, said teachings being incorporated herein in its entirety.
However, Maggi, Maghni and Henry do not teach the fixed dose combination unit dosage form containing NK1 antagonist and pyridostigmine of claims 5 and 13.
Regarding the fixed dose combination unit dosage form containing NK1 antagonist and pyridostigmine of claims 5 and 13, Bangalore teaches fixed-dose combinations improve medication compliance in patients with chronic conditions (pages 1-2). Chase teaches a pharmaceutical fixed dose combination containing NK1 antagonist and an acetylcholinesterase inhibitor admixed with a pharmaceutical carrier or vehicle (Chase: Abstract; [0062], [0067], [0072]-[0082], [0137]-[0138], [0146], [0148], [0169]-[0172], [0245], [0483], [0496]).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 15-18, 20-25 and 27-30 of copending Application No. 16752591 in view of Maggi et al (Clin Drug Investig, 2011; 31(10): 691-701). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘591 significantly overlap with the subject matter of instant claims, i.e. methods for safely improving the conditions of a mammal suffering from symptoms of muscle weakness associated with myasthenia gravis or another myasthenic syndrome comprising chronically 
While the claims instant application is drawn to a combination of NK1-antagonist and pyridostigmine bromide, and the claims in the copending application ‘591  is drawn to a combination of NK1-antagonist and neostigmine bromide, it would have been obvious to substitute neostigmine bromide in the claims of the copending application ‘591 for pyridostigmine bromide, as it is well-established in the prior art in view of Maggi, pyridostigmine bromide can be interchangeable with neostigmine bromide or the preferred substitute for neostigmine bromide in the treatment myasthenia gravis is pyridostigmine bromide due to pyridostigmine bromide being generally preferred over neostigmine bromide for their better subjective efficacy, longer action and fewer muscarinic adverse events (Maggi: page 694, section 3.1.2).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No. 16752591 in view of Maggi. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613